Citation Nr: 0940628	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  09-05 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than July 12, 2007, 
for a grant of service connection for a lung condition, to 
include desquamative interstitial pneumonia, to include 
consideration of whether the July 16, 2005, rating decision 
was the product of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to 
January 1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2007 rating decision of the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted the Veteran's claim of entitlement to 
service connection for a lung condition, to include 
desquamative interstitial pneumonia, effective from July 12, 
2007.  In January 2008, the Veteran filed a Notice of 
Disagreement (NOD) that contested the effective date assigned 
for the grant of service connection for this condition.  The 
RO continued and confirmed the July 12, 2007, effective date 
for the grant of service connection for the lung condition in 
a February 2008 rating decision.

In April 2008, the Veteran submitted a statement and argued 
error in a prior denial of his claim for a lung condition.  
Since this statement was received prior to the issuance of 
the February 2009 Statement of the Case (SOC), it was 
apparently accepted by the RO to amend the January 2008 NOD 
as alleging clear and unmistakable error in a prior 
unappealed rating decision.  In so doing, the RO properly 
addressed the concerns raised by the Veteran, when it 
expanded the issue on appeal to encompass a claim of clear 
and unmistakable error with regards to the previous July 2005 
rating decision.  In filing his VA Form 9, the Veteran 
perfected his appeal with regards to all issues addressed in 
the SOC.  Therefore the Board has jurisdictional authority to 
consider the CUE claim for purposes of determining the proper 
effective date for the grant of service connection for the 
lung condition; and as such, the issue on appeal has been 
recharacterized as reflected on the title page.

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in June 2009.  A 
transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

1.	In April 1998, the Veteran filed a claim seeking 
entitlement to service connection for a lung condition.

2.	In a December 1999 decision, the Board denied service 
connection for a lung condition, to include pulmonary 
fibrosis, on the basis that the claim was not well 
grounded.  A request for reconsideration of that decision 
was not made.

3.	The record evidence on file at the time of the December 
1999 Board decision included service personnel records 
consisting of a citation received by the Veteran for his 
service aboard the U.S.S. Dewey in the Middle East from 
November 26, 1989 to April 5, 1990, which noted his 
military occupational specialty (MOS) as Fireman 
Apprentice; a photograph attached to that citation, which 
showed a ship on fire; and the Veteran's sworn testimony 
of October 1998, which described his chemical exposure in 
proximity to this burning ship in service.

4.	On September 3, 2004, the RO received the Veteran's 
request to reopen the previously denied claim of 
entitlement to service connection for a lung condition, to 
include desquamative interstitial pneumonia (previously 
pulmonary fibrosis).

5.	In rating decisions dated in December 2004 and July 2005, 
the RO denied the Veteran's request to reopen the claim of 
service connection for a lung condition, to include 
desquamative interstitial pneumonia, on the basis that new 
and material evidence had not been presented.  The Veteran 
did not initiate an appeal with respect to either rating 
decision.

6.	The evidence received prior to the July 2005 rating 
decision included a medical nexus opinion dated April 
2005, in which a VA pulmonologist opined that the 
Veteran's current interstitial lung disease was most 
likely caused by chemical exposure in service.

7.	At the time of the July 2005 rating decision, and prior to 
expiration of the appeal period for the December 2004 
rating decision, there was competent and probative medical 
evidence linking the Veteran's lung condition to service.

8.	The July 2005 rating decision, which determined that the 
Veteran had failed to submit new and material evidence 
sufficient to reopen the claim of service connection for a 
lung condition, to include desquamative interstitial 
pneumonia, and which denied that claim, is shown to have 
been clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1.	The December 1999 Board decision, which denied entitlement 
to service connection for a lung condition, is final.  
38 U.S.C.A. §§ 511(a), 7103(a), 7104 (West 2000); 
38 C.F.R. §§ 20.1100, 20.1104 (2009).

2.	The July 16, 2005, rating decision denying service 
connection for a lung condition, to include desquamative 
interstitial pneumonia, is clearly and unmistakably 
erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105(a) (2009).

3.	The criteria for an effective date of September 3, 2004, 
but no earlier, for the grant of service connection for a 
lung condition, to include desquamative interstitial 
pneumonia, are met.  38 U.S.C.A. §§ 5109A, 5110(b)(1) 
(West 2002); 38 C.F.R. §§ 3.105(a), 3.156, 3.400(q) and 
(r) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2009), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. 38 C.F.R.       
§ 3.159(b)(1) (2009).  This notice requirement applies to all 
five elements of a service connection claim, including how 
disability ratings and effective dates are determined and 
must be provided prior to the initial decision on a claim for 
VA benefits.  See Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the initial adjudication of his service connection 
claim, the Veteran was provided VCAA notice in a July 2007 
letter.  This letter informed the Veteran of the types of 
evidence not of record needed to substantiate his claims, the 
division of responsibility between the Veteran and VA for 
obtaining the required evidence, how disability ratings and 
effective dates are assigned; and the requirements of new and 
material evidence.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006); Dingess v. Nicholson, supra.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
treatment records, VA medical examination results, and 
statements of the Veteran and his representatives have been 
associated with the record.  The Veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his appeal.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.

Concerning the effective-date element, it is well to observe 
that service connection for a lung condition has been granted 
and the effective date for such an award has been assigned.  
Since the Veteran has been awarded the benefit sought, his 
claim has been substantiated and VCAA notice is not longer 
required as to this matter.  See Dingess, 19 Vet. App. at 
490-491.  Also, after awarding the Veteran service connection 
for a lung condition, he filed an NOD contesting the 
(downstream) effective date determination.  38 C.F.R. 
§ 3.159(b)(3) (2009) (prescribing that VA has no duty to 
provide section 5103 notice upon the receipt of an NOD).  The 
RO furnished the Veteran an SOC that addressed the propriety 
of effective date, as well as based on CUE, and included the 
criteria for assigning effective dates based on a claim for 
direct service connection.  This document also accorded the 
Veteran an opportunity to identify and submit additional 
information and/or argument, prior the perfecting his appeal.  
See 38 U.S.C.A. § 5103A, 5104(a), 7105 (West 2002).  Under 
these circumstances, VA fulfilled its obligation to advise 
and assist the Veteran throughout the remainder of the 
administrative appeal process, and similarly accorded the 
Veteran a fair opportunity to prosecute the appeal.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Pertinent Laws and Regulations

The enactment of the VCAA eliminated the "well-grounded" 
requirement for claims before VA.  Claims which were denied 
as "not well-grounded," and became final during the period 
beginning July 14, 1999, and ending November 9, 2000, could 
be readjudicated under the VCAA, as if the denial or 
dismissal had not been made and without being subject to the 
new and material evidence requirements of 38 U.S.C.A. § 5108.  
The readjudication of such claims were statutorily limited to 
those requests for readjudication filed by the claimant, or 
to motions made by the Secretary, not later than two years 
after the enactment of the VCAA, or prior to November 9, 
2002.  38 U.S.C.A. § 5107, Historical and Statutory Notes, 
Effective Dates and Applicability Provisions (West Supp. 
2001).  In the absence of a timely request of a claimant, the 
Secretary has no duty to locate and readjudicate any such 
claim.  Id.

Unless the Chairman of the Board orders reconsideration, all 
Board decisions are final on the date stamped on the face of 
the decision.  38 U.S.C.A. §§ 511(a), 7103(a), 7104; 
38 C.F.R. § 20.1100.  When a claim is disallowed by the 
Board, the claim may not thereafter be reopened and allowed, 
and a claim based on the same factual basis may not be 
considered, unless new and material evidence is submitted to 
warrant reopening the claim.  38 U.S.C.A. § 7104(b); 
38 C.F.R. § 20.1105 (2009).  If new and material evidence is 
presented or secured with respect to the final decision, the 
Secretary shall reopen and review the former disposition of 
that claim.  38 U.S.C.A. § 5108 (West 2002).

New an material evidence received prior to the expiration of 
the appeal period or prior to the appellate decision if a 
timely appeal has been filed, will be considered as having 
been filed in connection with the claim which was pending at 
the beginning of the appeal period.  38 C.F.R. § 3.156(b).  
At any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).

The effective date for a grant of service connection on a 
direct basis will be the day following separation from active 
service or the date entitlement arose, if the claim was 
received within one year after separation from service; 
otherwise, the effective date will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2009).  The effective date for a grant of service connection 
based on new and material evidence received after final 
disallowance or a reopened claim will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q), (r).

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be revised or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed one.  38 C.F.R. § 3.105(a).

In order for a claim of CUE to be valid, there must have been 
an error in the prior adjudication of the claim; either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  Further, the error 
must be "undebatable" and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made, and a determination that there was CUE must 
be based on the record and law that existed at the time of 
the prior adjudication in question.  Id.

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is a very specific and rare 
kind of error of fact or law that compels the conclusion, as 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Fugo 
v. Brown, , 6 Vet. App. 40, 43 (1994).

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004, 2009).  In addition, service connection may be 
granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2004, 
2009).

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

Based upon a complete review of the evidence on file, and for 
reasons and bases discussed in detail below, the Board 
determines that the proper effective date for the grant of 
service connection for the Veteran's lung condition is 
September 3, 2004.

The Veteran's original claim of service connection for a lung 
condition was received in April 1998.  In a December 1999 
decision, the Board denied, as not well-grounded, the 
Veteran's claim for service connection for a lung condition.  
While the date of this decision made it eligible for VCAA 
readjudication, the Veteran did not file a request for 
readjudication within the two-year statutory time period.  
See 38 U.S.C.A. § 5107, Historical and Statutory Notes, 
Effective Dates and Applicability Provisions, supra.  
Similarly, the record does not reflect that the Veteran (or 
his representative) or that the Board requested 
reconsideration of the December 1999 decision.  Therefore, 
the Board decision is final as of the date stamped on its 
face (December 21, 1999) and constitutes a finally 
adjudicated claim based on the evidence then of record.  See 
38 C.F.R. §§ 20.1100, 20.1104, 3.160(d) (2009); see also 
38 U.S.C.A. §§ 511(a), 7103(a), 7104(a).  Hence, an effective 
date as of the date of his original claim in April 1998 is 
not warranted.

The Veteran filed a claim to reopen on September 3, 2004.  In 
December 2004 and July 2005 rating decisions, the RO declined 
to reopen the Veteran's claim, finding that the evidence 
submitted was not new and material.  As the previous denial 
had been based on the lack of evidence of a medical nexus 
between the Veteran's current disability and his in-service 
chemical exposure, the newly submitted evidence must have 
related to that unestablished fact to warrant reopening of 
the claim.  To this end, the Board observes that the Veteran 
submitted a medical nexus opinion dated April 2005, prior to 
the July 2005 rating decision, in which his VA pulmonologist 
opined that his current interstitial lung disease was most 
likely caused by chemical exposure in service.  This opinion 
was based on a review of the Veteran's medical records; the 
Veteran's account of in-service chemical exposure, which had 
been supported by a service department citation describing 
his MOS (along with a photograph) and had been deemed 
competent by the Board in the December 1999 decision; and 
specifically addressed the unestablished fact of a medical 
nexus.  As this was exactly the type of medical evidence 
necessary to substantiate the claim, the Board finds that the 
RO committed CUE by failing to reopen the claim.  See 
Phillips v. Brown, 10 Vet. App. at 31; Damrel v. Brown, 
supra; Russell v. Principi, 3 Vet. App. at 313-14.  While the 
July 2005 rating decision states the report submitted by 
B.J., M.D., "does not establish a relationship between your 
possible exposure to dust, chemical or fumes in service and 
your current treatment for an interstitial lung disease," 
the report clearly does just that.  In the final paragraphs 
of that report, the VA pulmonologist states: 

It is my opinion, as well as my colleagues in the 
pulmonary division here at the Dorn VAMC who has 
also seen [the Veteran] that he developed 
interstitial lung disease, desquamative 
interstitial pneumonia, related to some exposure 
that he had while in service.  The rarity of this 
illness (incidence of ~10% of diagnosed 
interstitial lung disease), the unusually young age 
at which this occurred in [the Veteran], that he is 
a nonsmoker and that the primary patient population 
we see this disease in without occupational 
exposure is in heavy tobacco users, and the known 
exposures that he had while in the service which 
are document in the medical literature to be 
associated with DIP.  All of these facts point to 
an exposure as the etiology for his interstitial 
pneumonitis.

Again it is my medical opinion that the above 
mentioned supports the fact that [the Veteran] has 
developed an interstitial lung disease most likely 
related to his exposure while in service...  I cannot 
impress upon you enough the rarity of this 
interstitial process let alone see it in an 
individual 28 years of age who has been a lifelong 
nonsmoker.

Thus the Board determines the RO's characterization of this 
medical report to be clearly erroneous to the extent to which 
reasonable minds could not differ.

Once the failure to reopen the claim has been deemed the 
product of CUE, the question becomes whether, given the 
evidence of record at the time of the error, was the Veteran 
entitled to service connection for lung condition at that 
time.  At the time of the erroneous July 2005 rating 
decision, the evidence of record included the Veteran's 
service medical records, his citation for outstanding service 
aboard the U.S.S. Dewey in the Middle East with attached 
photograph, his October 1998 testimony, VA treatment records, 
internet article and medical literature, the April 1998 VA 
medical examination, and the report from Dr. B. J. which 
contained her medical opinion.

These records clearly show that the Veteran has a lung 
condition, specifically desquamative interstitial pneumonia.  
Likewise, these records were confirming evidence that the 
Veteran served aboard the U.S.S. Dewey as a fireman's 
apprentice.  As such, the Veteran is competent to testify, as 
he did at the October 1998 hearing, as to the duties he 
performed in that position.  Corroboration of every detail is 
not required; rather independent evidence that the Veteran 
was aboard the ship and held the MOS he claims is sufficient 
to imply that the Veteran performed duties in keeping with 
this specialty.  Cf. Pentecost v. Principi, 16 Vet. App. 124 
(2002) (holding that corroboration of every detail of a 
claimed stressor, including the Veteran's personal 
participation, is not required; rather, a Veteran only needs 
to offer independent evidence of a stressful event that is 
sufficient to imply his or her personal exposure.).  Finally, 
the report from Dr. B. J. clearly relates the Veteran's 
current lung condition with his in-service chemical exposure 
as described to her during his treatment and to the RO during 
his hearing.  In reaching her opinion, Dr. B. J. states that 
this exposure was "most likely" the cause of the Veteran's 
current lung condition, which is sufficiently unambiguous to 
establish that she does not mean merely within the realm of 
possibility.  This evidence satisfies the three requirements 
for service connection.  Moreover, its credibility has not 
been challenged by conflicting evidence.  But for the RO's 
mischaracterization of the doctor's report, there is no 
plausible basis for debate as to the inherent outcome: that 
service connection should be granted.  As such, the Board 
finds that in the absence of the aforementioned error, the 
outcome would have been manifestly different.  Thus the claim 
of CUE is found to be successful.  Therefore, the July 2005 
rating decision is reversed and a grant of entitlement to 
service connection is entered in its place.  See 38 C.F.R. 
§ 3.105(a).  As that decision was engendered by the Veteran's 
September 3, 2004, claim to reopen and as the final element 
for service connection, the medical nexus opinion dated April 
2005, was received prior to the expiration of the appeal 
period for the December 2004 rating decision, the effective 
date for service connection becomes the date of receipt of 
that claim.  See 38 C.F.R. §§ 3.156(b), 3.400(q) and (r).  
Hence, an effective of September 3, 2004, for the grant of 
service connection for a lung condition is warranted.

An earlier effective date, notwithstanding the finality of 
the December 1999 Board decision, is likewise unavailable 
under 38 C.F.R. § 3.156(c), based on the service personnel 
records received in November 2007.  In this context, in 
finding that the Veteran's claim for service connection for a 
lung condition was not well-grounded, the Board, in its 
December 1999 decision, noted that the record contained 
evidence to support two of the three requirements of a well-
grounded claim.  Specifically, the Board found evidence of a 
current disability and evidence of in-service chemical 
exposure.  The latter finding was based on service personnel 
records consisting of a citation received by the Veteran for 
his service aboard the U.S.S. Dewey in the Middle East from 
November 26, 1989 to April 5, 1990, which noted the Veteran's 
military occupational specialty (MOS) as Fireman Apprentice; 
a photograph attached to that citation, which showed a ship 
on fire; and on the Veteran's October 1998 RO hearing 
testimony during which he described his chemical exposure as 
proximity to a ship which exploded and sunk in the Red Sea 
and to its remains and survivors and cleaning the bilge of 
the ship.  The Board found that the Veteran was competent to 
testify as to his duties while in service.  In this decision, 
however, the Board found that the Veteran's claim was not 
well-grounded as the Veteran had not provided competent 
medical evidence of a link between his current disability and 
his in-service chemical exposure.

The Board observes that the Veteran's service personnel 
records at the time of the December 1999 Board decision were 
incomplete.  In November 2007, the RO issued a formal finding 
on the unavailability of the Veteran's service personnel 
records.  Later in November 2007, the Veteran submitted 
copies of his service personnel records.  These new records 
include references to his service aboard the U.S.S. Dewey and 
the U.S.S. Nicholson; performance appraisals which include 
descriptions of his duties as a fireman's apprentice; and the 
aforementioned citation.  These records elaborated upon the 
Veteran's account of his duties which led to his chemical 
exposure.  However, this evidence only serves to establish 
that the Veteran was aboard the U.S.S. Dewey and that his 
duties were the same as those he claimed.  Given that these 
facts had already been established at the time of the 
December 1999 decision, the service personnel records 
received in 2007 would have had no bearing on a subsequent 
award of service connection in this case.  This analysis is 
strengthened by the fact that the later received service 
personnel records were not on file at the time of the July 
2005 rating decision.  As aptly noted by the record, the 
evidence on file at the time of the July 2005 rating decision 
clearly established a link between the Veteran's current lung 
condition and his in-service chemical exposure.  These facts 
were before the RO in July 2005; however, it is clear that 
the applicable statute, regulations and case law-to include, 
significantly, 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a), 
which govern a request to reopen a finally decided claim for 
service connection, and 38 U.S.C.A. §§ 1110,1131 and 
38 C.F.R. § 3.303, which govern basic entitlement to service 
connection-were not properly applied.  See 38 C.F.R. 
§ 3.105(a).  Since the grant of service connection for a lung 
condition in this case was based wholly on the competent and 
probative medical nexus evidence, and not on the later 
received service department records, reconsideration under 
38 C.F.R. § 3.156(c) is not warranted.  Hence, an effective 
date as of the date of the April 1998 claim, notwithstanding 
the finality of the December 1999 Board decision, based on 
subsequently received service department records is likewise 
not warranted.

In summary, for the reasons and bases discussed above, the 
Board determines that the requirements for an effective date 
of September 3, 2004, but no earlier, for the grant of 
service connection for lung condition are met.  Accordingly, 
the appeal is granted.




ORDER

Since the July 16, 2005, rating decision is reversed on the 
grounds of clear and unmistakable error, entitlement to an 
effective date of September 3, 2004, for the grant of service 
connection for lung condition is granted, subject to the 
provisions governing the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


